

115 HR 4125 IH: Comprehensive Student Achievement Information Act of 2017 
U.S. House of Representatives
2017-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4125IN THE HOUSE OF REPRESENTATIVESOctober 25, 2017Mrs. Love (for herself and Ms. Fudge) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to provide for comprehensive student achievement
			 information.
	
 1.Short titleThis Act may be cited as the Comprehensive Student Achievement Information Act of 2017 . 2.Consumer information about completion or graduation times (a)Transparency in college tuition for consumersSection 132(i)(1)(J) of the Higher Education Act of 1965 (20 U.S.C. 1015a(i)(1)(J)) is amended to read as follows:
				
					(J)
 (i)For programs of study 4 years of length or longer— (I)the percentages of first-time, full-time, degree- or certificate-seeking undergraduate students enrolled at the institution who obtain a degree or certificate within each of the times for completion or graduation described in subclauses (I) through (III) of clause (ii);
 (II)the percentages of first-time, part-time, degree- or certificate-seeking undergraduate students enrolled at the institution who obtain a degree or certificate within each of the times for completion or graduation described in subclauses (I) through (III) of clause (ii);
 (III)the percentages of non-first time, full-time, degree- or certificate-seeking undergraduate students enrolled at the institution who obtain a degree or certificate within each of the times for completion or graduation described in subclauses (I) through (III) of clause (ii); and
 (IV)the percentages of non-first-time, part-time, degree- or certificate-seeking undergraduate students enrolled at the institution who obtain a degree or certificate within each of the times for completion or graduation described in subclauses (I) through (III) of clause (ii).
 (ii)The times for completion or graduation described in clause (i) are— (I)the normal time for completion of, or graduation from, the student’s program;
 (II)150 percent of the normal time for completion of, or graduation from, the student’s program; and (III)200 percent of the normal time for completion of, or graduation from, the student’s program.
 (iii)For programs of study less than 4 years— (I)the percentages of first-time, full-time, degree- or certificate-seeking undergraduate students enrolled at the institution who obtain a degree or certificate within each of the times for completion or graduation described in subclauses (I) through (IV) of clause (iv);
 (II)the percentages of first-time, part-time, degree- or certificate-seeking undergraduate students enrolled at the institution who obtain a degree or certificate within each of the times for completion or graduation described in subclauses (I) through (IV) of clause (iv);
 (III)the percentages of non-first-time, full-time, degree- or certificate-seeking undergraduate students enrolled at the institution who obtain a degree or certificate within each of the times for completion or graduation described in subclauses (I) through (IV) of clause (iv); and
 (IV)the percentages of non-first-time, part-time, degree- or certificate-seeking undergraduate students enrolled at the institution who obtain a degree or certificate within each of the times for completion or graduation described in subclauses (I) through (IV) of clause (iv).
 (iv)The times for completion or graduation described in clause (iii) are— (I)the normal time for completion of, or graduation from, the student’s program;
 (II)150 percent of the normal time for completion of, or graduation from, the student’s program; (III)200 percent of the normal time for completion of, or graduation from, the student’s program; and
 (IV)300 percent of the normal time for completion of, or graduation from, the student’s program. (v)In making publicly available the percentages described in this subparagraph, the Secretary shall display each percentage in a consistent manner and with equal visibility..
 (b)Institutional and financial assistance information for studentsSection 485(a)(1)(L) of the Higher Education Act of 1965 (20 U.S.C. 1092(a)(1)(L)) is amended to read as follows:
				
 (L)the completion or graduation rates described in section 132(i)(1)(J);. 